Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatani et al, US Publicatioin No. 20100283480 filed on April 26, 2010 in view of Miller, US Publication No. 20070136012 filed on October 16, 2006.
As to claims 1 and 12-13, Nagatani teaches “at least one input channel” [see Figure 1, item 202] “and an analysis module being connected to the at least one input channel,” [see Figure 1, item 300].
 “the measurement instrument being configured to receive an input signal via said input channel and to forward the input signal to the analysis module,” [see Fig 1, item 100, 140].
“the analysis module being configured to at least one of receive and generate random jitter data” [see Fig 1, item 350].
It should be noted however that Nagatani does not teach “comprising information on a time interval error associated with a random jitter component of said input signal,” 

 “the analysis module being configured to at least one of receive and generate a first histogram of a time interval error associated with a first bounded jitter component of said input signal,”
“and the analysis module being configured to determine a bit error rate of said input signal based on at least one of the first histogram and the random jitter data.”
“by applying the error function or the complementary error function the random jitter data”
On the other hand, Miller teaches “comprising information on a time interval error associated with a random jitter component of said input signal,” [see paragraph 0070].  Paragraph 0070 recites “For example, the system 100 may generate a histogram from the eye diagram to determine the variance of the TIE (time interval error) in the received data pattern and/or to measure the total jitter in the received data pattern. Next, the system 100 may, in step 345, resolve total jitter into horizontal J.sub.H and vertical J.sub.V components.”
 “the analysis module being configured to at least one of receive and generate a first histogram of a time interval error associated with a first bounded jitter component of said input signal,” [see paragraph 0061].  Paragraph 0061 recites “Then the system 100 can separate the measured total jitter into J.sub.H and J.sub.V and eliminate the intrinsic jitter from the total jitter. Additionally, the system 100 can also obtain other information from the histogram such as a confidence interval of more than 50% of the measurement will be contained in the interval, expected peak-to-peak value that would be observed for the theoretical number of measurement, or a confidence interval for a specified bit error rate (BER).”
“and the analysis module being configured to determine a bit error rate of said input signal based on at least one of the first histogram and the random jitter data.” [see paragraph 0061].  Paragraph 0061 recites “Then the system 100 can separate the measured total jitter into J.sub.H and J.sub.V and eliminate the intrinsic jitter from the total jitter. Additionally, the system 100 can also obtain 
“by applying the error function or the complementary error function the random jitter data” [see paragraph 0061].  Paragraph 0061 recites “Then the system 100 can separate the measured total jitter into J.sub.H and J.sub.V and eliminate the intrinsic jitter from the total jitter. Additionally, the system 100 can also obtain other information from the histogram such as a confidence interval of more than 50% of the measurement will be contained in the interval, expected peak-to-peak value that would be observed for the theoretical number of measurement, or a confidence interval for a specified bit error rate (BER).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nagatani with the teachings of Miller because Miller discloses channels with low bit error rate performance that provide higher effective data capacity as detailed in paragraph 0010. 

As to claims 2 and 14, Miller teaches “the analysis module is configured to at least one of generate and receive a second histogram of a time interval error associated with a second bounded jitter component, and wherein the analysis module is configured to determine the bit error rate based on at least one of the first histogram, the second histogram and the random jitter data.” [see paragraph 0061].  Paragraph 0061 recites “Then the system 100 can separate the measured total jitter into J.sub.H and J.sub.V and eliminate the intrinsic jitter from the total jitter. Additionally, the system 100 can also obtain other information from the histogram such as a confidence interval of more than 50% of the measurement will be contained in the interval, expected peak-to-peak value that would be observed for the theoretical number of measurement, or a confidence interval for a specified bit error rate (BER).”

As to claims 3 and 15, Miller teaches “the analysis module is configured to determine the bit error rate selectively based on at least one of the first histogram, the second histogram and the random jitter data.” [see paragraph 125].  Paragraph 125 recites “Once these zones are determined, then a composite histogram may be formed for each such zone.  Then, overall detected edges in the histograms for the different edges may also be combined to provide a single histogram for analysis. “

As to claims 8 and 16, Miller teaches “ the random jitter data comprises a standard deviation of the time interval error associated with the random jitter component of said input signal.” [see paragraph 011].  Paragraph 0011 recites “For such contributors, means may be obtained from intercepts of both sides of the CDF(Qnorm(BER) with the Q(BER)=0 axis, standard deviations (sigmas) may be obtained from reciprocals of slopes of best linear fits, and amplitudes may be obtained directly from the normalization factors.”

As to claims 9 and 17, Miller teaches “the analysis module is configured to determine a probability of the time interval error associated with the random jitter component being inside a predefined interval based on the standard deviation in order to determine the bit error rate.” [see paragraph 0077].  Paragraph 0077 recites “In one embodiment, the system 100 can use a generated statistical correlation between .sigma..sup.2 and (dv/dt).sup.2 to predict the relative proportions of vertical jitter (J.sub.V) and horizontal jitter (J.sub.H) present in a measured total jitter.”

As to claims 10 and 18, Miller teaches “the measurement instrument comprises a display. and wherein the measurement instrument is configured to display the determined bit error rate on said display.” [see paragraph 0020].  Paragraph 0020 recites “FIG. 6A-6C are displays showing the exemplary intermediate outputs of a DO when the DO is resolving a composite jitter into horizontal component and vertical component of the composite jitter.”

As to claim 4, Miller teaches “the bit error rate is determined selectively based on at least one of a time interval error associated with vertical periodic jitter, a time interval error associated with horizontal periodic jitter, a time interval error associated with vertical random jitter and a time interval error associated with horizontal random jitter.” [see paragraph 0061].  Paragraph 0061 recites “Then the system 100 can separate the measured total jitter into J.sub.H and J.sub.V and eliminate the intrinsic jitter from the total jitter. Additionally, the system 100 can also obtain other information from the histogram such as a confidence interval of more than 50% of the measurement will be contained in the interval, expected peak-to-peak value that would be observed for the theoretical number of measurement, or a confidence interval for a specified bit error rate (BER).”

As to claim 5, Miller teaches “the first bounded jitter component is associated with at least one of deterministic jitter, data dependent jitter, periodic jitter and other bounded uncorrelated jitter.” [see paragraph 0061].  Paragraph 0061 recites “Then the system 100 can separate the measured total jitter into J.sub.H and J.sub.V and eliminate the intrinsic jitter from the total jitter. Additionally, the system 100 can also obtain other information from the histogram such as a confidence interval of more than 50% of the measurement will be contained in the interval, expected peak-to-peak value that would be observed for the theoretical number of measurement, or a confidence interval for a specified bit error rate (BER).”

As to claim 6, Miller teaches “the first bounded jitter component is associated with at least two different bounded jitter components.” [see paragraph 0061].  Paragraph 0061 recites “Then the system 100 can separate the measured total jitter into J.sub.H and J.sub.V and eliminate the intrinsic jitter from the total jitter. Additionally, the system 100 can also obtain other information from the histogram such as a confidence interval of more than 50% of the measurement will be contained in the interval, expected peak-to-peak value that would be observed for the theoretical number of measurement, or a confidence interval for a specified bit error rate (BER).”

As to claim 7, Miller teaches “at least one of the at least two different bounded jitter components is associated with data dependent jitter.” [see paragraph 0061].  Paragraph 0061 recites “Then the system 100 can separate the measured total jitter into J.sub.H and J.sub.V and eliminate the intrinsic jitter from the total jitter. Additionally, the system 100 can also obtain other information from the histogram such as a confidence interval of more than 50% of the measurement will be contained in the interval, expected peak-to-peak value that would be observed for the theoretical number of measurement, or a confidence interval for a specified bit error rate (BER).”

As to claim 11, Miller teaches “the input signal is PAM-n-coded, wherein n is an integer bigger than 1” [see paragraph 0039].  Paragraph 0039 recites “the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637